946 So.2d 1132 (2006)
Lucy HADI, as Secretary for the Department of Children and Families, Petitioner,
v.
L.B., B.B., R.B., & E.B., minor children, Respondents.
No. 1D06-4724.
District Court of Appeal of Florida, First District.
December 19, 2006.
*1133 Lucy Goddard-Teel, District Legal Counsel, and Gregory D. Venz, Assistant General Counsel, Gainesville, for Petitioner.
Merrill C. Tunsil, Attorney ad Litem, and Sandra H. Peterson, Guardian Ad Litem Program Attorney, Lake City, for Respondents.
PER CURIAM.
We have for review a petition for writ of certiorari challenging the portion of the trial court's order directing the attorney for the Department of Children and Families to subpoena the Secretary of the Department, Lucy Hadi, to appear before the trial court to testify as to whether the Department has an appropriate placement in Florida for B.B., a dependent minor. Because the information sought by the trial court is available from lesser ranking officers, the trial court departed from the essential requirements of the law by directing the Department to subpoena Secretary Hadi. Dep't of Health & Rehab. Servs. v. Brooke, 573 So.2d 363, 371 (Fla. 1st DCA 1991), approved by F.G. v. Agency for Persons with Disabilities, 940 So.2d 1095 (Fla.2006).
We therefore grant the petition and quash the portion of the trial court's order directing the Department to subpoena Secretary Hadi. We note that the trial court is free to subpoena a lesser ranking officer to obtain any additional information to assist in the placement of B.B.
ERVIN, DAVIS, and BENTON, JJ., concur.